     Case 3:19-cv-00175-RAH-JTA Document 110 Filed 02/17/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

GREGORY JACK ALMOND, et al.,                 )
                                             )
            Plaintiffs,                      )
                                             )
      v.                                     )
                                             ) Case No. 3:19-cv-175-RAH-JTA
RANDOLPH COUNTY, ALABAMA,                    )
et al.,                                      )
                                             )
            Defendants.                      )

                     FIRST AMENDED SCHEDULING ORDER

      On February 17, 2021, the parties filed a Motion to Amend Scheduling Order to

Extend All Unexpired Deadlines. (Doc. 108.) For good cause shown, the motion is

GRANTED. Accordingly, it is hereby ORDERED that the Uniform Scheduling Order

(Doc. 90) is amended as follows:

        SECTION 1: Trial and Pretrial Dates. A pretrial conference is scheduled for
February 17, 2022 at 1:30 p.m. in Courtroom 2D, the Frank M. Johnson, Jr. U.S.
Courthouse, Montgomery, Alabama. The parties are DIRECTED to jointly prepare a
proposed pretrial order, and the plaintiff shall ensure that the original of the proposed
pretrial order is received by the court on or before February 10, 2022 by transmitting an
electronic copy of the proposed pretrial order to the court as an attachment to an email
message sent to propord_huffaker@almd.uscourts.gov. For this purpose, the electronic
copy should be in Word format and not in Adobe Acrobat PDF format. A sample pretrial
order can be found on the Court’s website. http://www.almd.uscourts.gov/about/rules-
orders-and-procedures.

      This cause is set for jury selection and trial during the term of court commencing
on April 4, 2022, at 10:00 a.m. in Opelika, Alabama.

       SECTION 2: Dispositive Motions. Dispositive motions, e.g., motions for
summary judgment, shall be filed no later than October 20, 2021. A brief and all
supporting evidence shall be filed with any such motion. In all briefs filed by any party
relating to the motion, the discussion of the evidence in the brief must be accompanied by
     Case 3:19-cv-00175-RAH-JTA Document 110 Filed 02/17/21 Page 2 of 3




a specific reference, by page and line, to where the evidence can be found in a supporting
deposition or document. Failure to make such specific reference may result in the
evidence not being considered by the court.

       Daubert motions shall be filed on or before the above dispositive motions
deadline, unless the deadline is modified by the court upon motion of a party
demonstrating good cause.

        SECTION 3: The Parties’ Settlement Conference. No later than September
20, 2021, counsel for all parties shall conduct a face-to-face settlement conference at
which counsel shall engage in good faith settlement negotiations. If settlement cannot be
reached, counsel shall also discuss whether mediation will assist the parties in reaching
settlement. Not more than FIVE (5) DAYS after this conference, counsel for the plaintiff
shall file a pleading titled “Notice Concerning Settlement Conference and Mediation.”
This pleading shall indicate whether settlement was reached and, if not, whether the
parties believe mediation with the Magistrate Judge will assist them in resolving this case
short of trial.

…
      SECTION 7: Discovery Cutoff. All discovery shall be completed on or before
September 20, 2021.

…

        SECTION 9: Trial Witness Lists. No later than February 10, 2022, each party
shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file a list of all its witnesses and provide to all other parties the addresses and telephone
numbers of all witnesses, except witnesses to be used solely for impeachment purposes,
separately identifying those whom the party expects to present and those whom the party
may call if the need arises. The witness list should include the names of any witnesses
required to be disclosed under Section 8, Doc. 90. Unless specifically agreed between the
parties or allowed by the court for good cause shown, the parties shall be precluded from
calling any witness not so identified. Objections to any witness identified must be filed
no later than February 24, 2022 and shall set out the grounds and legal authority. The
offering party shall file a written response to objections no later than March 3, 2022.

       SECTION 10: Deposition Designations. No later than February 10, 2022, the
parties shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil
Procedure, file deposition designations that the parties expect to use at trial. Designations
must be by page and line numbers, based on counsel’s good faith opinion that they are
relevant and admissible. Designation of entire depositions is not allowed. Adverse
parties shall within one week thereafter file deposition designations expected to be used
in response, and a party shall within three days of the designation of such responsive
     Case 3:19-cv-00175-RAH-JTA Document 110 Filed 02/17/21 Page 3 of 3




parts file the designation of any part that is desired as a rebuttal thereto. Unless
specifically agreed between the parties or allowed by the court for good cause shown, the
parties shall be precluded from using any part of a deposition or other document not so
listed, with the exception of parts of depositions or documents to be used solely for the
purpose of impeachment. Except to the extent written objections are filed on or before
February 24, 2022, each party shall be deemed to have agreed that one of the conditions
for admissibility under Rule 32 of the Federal Rules of Civil Procedure is satisfied with
respect to any such deposition and that there is no objection to the testimony so
designated. Objections shall state with particularity the portions objected to, and the
objecting party shall attach a copy of the portions to which the objections apply. The
offering party shall file a written response to objections no later than March 3, 2022.

        SECTION 11: Trial Exhibits. No later than February 10, 2022, the parties
shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file exhibit lists and furnish opposing counsel for copying and inspecting all exhibits and
tangible evidence to be used at the trial. Proffering counsel shall have such evidence
marked for identification prior to trial. The list shall identify specifically and separately
by exhibit number each document to be offered, and general or bulk designations are not
allowed. Unless specifically agreed between the parties or allowed by the court for good
cause shown, the parties shall be precluded from offering such evidence not so furnished
and identified, with the exception of evidence to be used solely for the purpose of
impeachment. Except to the extent written objections are filed, the evidence shall be
deemed genuine and admissible in evidence. Objections shall be filed no later than
February 24, 2022, and shall set forth the grounds and legal authorities. The offering
party shall file a written response to the objections no later than March 3, 2022 and shall
include a pre-marked copy of the evidence at issue.

      In all other respects, the Uniform Scheduling Order (Doc. 90) shall continue to
govern the parties in this action.

       DONE and ORDERED, this 17th day of February, 2021.

                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
